OPINION OF COURT.
The following is taken, verbatim, from the opinion.
MAUCK, J..
¡ We find that-Ahe:.¡trust is a va-nTone. ,:We. are cognizant of the fact that, in the second! *170item, the residue of the estate is devised to Frederick outright and that in the fourth item such residue is devised to the plaintiff trustee. The trust so created is, however, primarily for the benefit of Frederick. The apparent conflict is accounted for by the fact that the testator used the form of his older will and attempted to follow that with the terminology necessary to create the trust. He knew that his son’s condition was piactically hopeless; that he could enjoy the estate only to the extent of having his maintenance therefrom and so undertook to employ a trustee to practically nccomnlish for his son’s benefit all that that son could realize out of full possession of the estate and with less trouble and expense. The last sentence of item second must yield to item four and we find that the last sentence of the second item must be and is read out of the will.
The next inquiry goes to the power of the trustee to sell the real estate of the testator. The power to sell generally is unequivocal. The power, however, has some special limitations. While we find it necessary to hold that the last sentence of the second item, assuming to make Frederick the residuary legatee, is ineffective because of the subsequent disposition of that residue, we cannot ignore the other provisions of that item unless subsequent provisions imperatively require it. Now the subsequent provisions not only do not require us to ignore the first provisions of item second but they, on the contrary, imperatively require us to enforce those provisions. The fourth item does not devise all the estate of the testator to the plaintiff but only “the residue and remainder of my estate.” What residue and what remainder? Clearly that remainder after the satisfaction of the provisions of item two. The trustee is, therefore, ("npowei ed to sell the estate in remainder in “the one story cottage on lot 189” subject to the life estate therein of Minnie Utnahmer, but cannot divest Minnie Utnahmer of her life estate.
As to the property described as the testator’s residence the purpose of the testator ms that so long as Frederick and Minnie Utnahmer should both live there was a possibility that Frederick might return home. On" determination is that the residence cannot be sold so long as both of them live and that it can be sold after the death of either of them.
For the reasons alreadv expressed, Minnie Utnahmer is entitled to $25.00 per month to be paid during her life, by the trustee.
A decree will be drawn by counsel in accordance herewith.
(Middleton, PJ., and Thomas, J., concur.)